Exhibit 10.1

SUBSCRIPTION AGREEMENT

CytoDyn Inc.

1111 Main Street, Suite 660

Vancouver, Washington 98660

Ladies and Gentlemen:

1. Subscription. The undersigned (the “Purchaser”), intending to be legally
bound, hereby irrevocably agrees to purchase from CytoDyn Inc., a Delaware
corporation (the “Company”), the number of shares of common stock, $.001 par
value, of the Company (the “Common Stock”) set forth on the signature page
hereof at a purchase price of $1.00 per share (the “Subscribed Shares”), with a
minimum investment of $50,000 (“Minimum Investment Amount”), or such lesser
amount accepted by the Company in its sole discretion. In addition, each
Purchaser shall also receive a warrant (the “Warrants”), substantially in the
form attached hereto as Exhibit A, to purchase a number of shares of Common
Stock equal to 25% of the number of Subscribed Shares (such shares of Common
Stock issuable upon exercise of the Warrants, the “Warrant Shares” and,
collectively with the Subscribed Shares and the Warrants, the “Securities”). The
Warrants will be exercisable for a 5-year period commencing at the Closing (as
defined below) at which the Subscribed Shares are issued, at an exercise price
of $1.35 per share.

2. The Offering. This subscription is submitted to you in accordance with and
subject to the terms and conditions described in this Subscription Agreement
relating to the offering (the “Offering”) by the Company of Subscribed Shares
and related Warrants. The Securities are being sold to you in the Offering in a
closing which may be scheduled at any time after the execution of this
Subscription Agreement (the “Closing”). Additional Securities may have been and
may continue to be offered and sold from time to time, until the date on which
the Offering is concluded, through additional closings conducted by the Company
with respect to those additional Securities sold.

3. Payment. The Purchaser will immediately make a wire transfer payment to the
Company pursuant to the instructions included herein in the full amount of the
purchase price of the Securities being subscribed for hereby. Wire transfer
instructions are set forth on the Subscription Instructions included on the last
page hereof under the heading “To subscribe for Securities in the private
offering of CytoDyn Inc.” Together with a wire transfer for the full purchase
price, the Purchaser is delivering a completed and executed omnibus Signature
Page to this Subscription Agreement, a completed Purchaser Questionnaire and
Certification, and an initialed Accredited Investor Certification.

4. Acceptance of Subscription. The Purchaser understands and agrees that the
Company, in its sole discretion, reserves the right to accept or reject this or
any other subscription for Securities, in whole or in part, notwithstanding
prior receipt by the Purchaser of notice of acceptance of this subscription. The
Company shall have no obligation hereunder until the Company shall execute and
deliver to the Purchaser an executed copy of this Subscription Agreement. If
this subscription is rejected in whole or the Offering of Securities is
terminated,



--------------------------------------------------------------------------------

all funds received from the Purchaser will be returned without interest or
offset, and this Subscription Agreement shall thereafter be of no further force
or effect. If this subscription is rejected in part, the funds for the rejected
portion of this subscription will be returned without interest or offset, and
this Subscription Agreement will continue in full force and effect to the extent
this subscription was accepted.

5. Registration Rights.

(a) If at any time, the Company proposes to register the offer and sale of
shares of its Common Stock under the Securities Act of 1933, as amended (the
“Securities Act”), solely for the benefit of selling stockholders on any form of
registration statement and not for any primary offering of the securities of the
Company, which registration statement had not been filed prior to the date
hereof (a “Piggyback Registration Statement”), the Company shall each such time
give the Purchaser prior written notice of the filing of such Piggyback
Registration Statement. Upon the written request of the Purchaser received not
less than five (5) business days prior to the filing of such Piggyback
Registration Statement, the Company shall use its reasonable efforts to cause to
be registered under the Securities Act the resale of any Subscribed Shares
and/or Warrant Shares issued or issuable to the Purchaser that the Purchaser has
requested to be registered at such time, subject to the Purchaser’s provision of
an executed Selling Stockholder Notice and Questionnaire, substantially in the
form attached hereto as Exhibit B, as well as such other information about the
Purchaser as may reasonably be requested to facilitate such registration.

(b) If a Piggyback Registration Statement contemplates an underwritten public
offering, the Company shall so advise the Purchaser as part of the written
notice given pursuant to Section 5(a) above. The Purchaser agrees in each such
instance, as a condition to registering the offer and sale of the Purchaser’s
Subscribed Shares and/or Warrant Shares by means of such registration statement,
to be party to and to execute an underwriting agreement in customary form.

6. Restrictions on Transfer.

(a) The Purchaser understands and agrees that the Securities have not been
registered under the Securities Act or the securities laws of any state or other
jurisdiction and, accordingly, that the Securities must be held indefinitely
unless they are subsequently registered or unless, in the opinion of counsel
reasonably acceptable to the Company, a sale or transfer may be made without
registration under United States securities laws and the applicable securities
laws of any state or other jurisdiction The Purchaser further agrees that
legends may be placed on the Securities restricting the transfer thereof, and
that appropriate notations may be made in the Company’s stock books and stop
transfer instructions placed with the transfer agent of the Securities, each in
a manner generally consistent with the foregoing.

(b) The Purchaser understands and agrees that the Company is currently under no
obligation to register the Securities, and is not currently contemplating filing
a Piggyback Registration Statement which would give rise to the rights detailed
in Section 5 above.

 

2



--------------------------------------------------------------------------------

(c) The Purchaser is aware of the provisions of Rule 144 promulgated under the
Securities Act (“Rule 144”) which, in substance, permit limited public resale of
“restricted securities” acquired by non-affiliates of the issuer thereof,
directly or indirectly, from the issuer (or from an affiliate of such issuer),
in a non-public offering subject to the satisfaction of certain conditions, if
applicable, including, among other things, the availability of certain public
information about the Company and the resale occurring not less than six
(6) months after the party has purchased and paid for the securities to be sold.

(d) The Purchaser further understands that at the time the Purchaser wishes to
sell the Shares or the Securities to be issued in connection therewith or upon
conversion thereof there may be no public market upon which to make such a sale,
and that, even if such a public market then exists, the Company may not have
filed all reports and other materials required under Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, other than Form 8-K reports, during
the preceding 12 months, and that, in such event, because the Company is a
former “shell company” as contemplated under paragraph (i) of Rule 144, Rule 144
will not be available to the Purchaser.

(e) The Purchaser further understands that, because the Company is a former
“shell company” as contemplated under paragraph (i) of Rule 144, regardless of
the amount of time that the Purchaser holds the Securities, sales of the
Securities may only be made under Rule 144 upon the satisfaction of certain
conditions, including that the Company has filed with the United States
Securities and Exchange Commission (the “SEC”), during the 12 months preceding
the sale, all quarterly and annual reports required under the Securities
Exchange Act of 1934, as amended; and that, accordingly, any restrictive legends
placed on the Securities cannot be removed except in connection with an actual
sale that is subject to an effective registration statement under, or an
applicable exemption from the registration requirements of, the Securities Act,
and “blanket” removals of any such restrictive legends will not be possible.

(f) The Purchaser further understands that in the event all of the requirements
of Rule 144 are not satisfied, registration under the Securities Act, compliance
with Regulation A promulgated under the Securities Act, or some other
registration exemption will be required; and that, notwithstanding the fact that
Rule 144 is not exclusive, the staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rule 144 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk. Absent a registration statement, or some registration
exemption, the Purchaser may be forced to hold the Securities indefinitely.

7. Representations and Warranties.

The Purchaser hereby acknowledges, represents, warrants, and agrees as follows:

(a) None of the Subscribed Shares, the Warrants, or the Warrant Shares offered
hereby are registered under the Securities Act or the securities laws of any
state or other jurisdiction. The Purchaser understands that the offering and
sale of the Securities (and the issuance of the Warrant Shares upon the exercise
of the Warrants) is intended to be exempt from

 

3



--------------------------------------------------------------------------------

registration under the Securities Act, by virtue of Section 4(a)(2) thereof and
the provisions of Regulation D (“Regulation D”) as promulgated by the SEC
thereunder, based, in part, upon the representations, warranties and agreements
of the Purchaser contained in this Subscription Agreement.

(b) Prior to the execution of this Subscription Agreement, the Purchaser and the
Purchaser’s attorney, accountant, purchaser representative and/or tax adviser,
if any (collectively, the “Advisers”), have received all documents requested by
the Purchaser, have carefully reviewed them and understand the information
contained therein.

(c) Neither the SEC nor any state securities commission or other regulatory
authority has approved the Subscribed Shares, the Warrants, or the Warrant
Shares, or passed upon or endorsed the merits of the offering of securities or
confirmed the accuracy or determined the adequacy of the Offering. The Offering
has not been reviewed by any federal, state or other regulatory authority.

(d) All documents, records, and books pertaining to the investment in the
Securities have been made available for inspection by such Purchaser and its
Advisers, if any.

(e) The Purchaser and its Advisers, if any, have had a reasonable opportunity to
ask questions of and receive answers from a person or persons acting on behalf
of the Company concerning the Offering and sale of the Securities and the
business, financial condition and results of operations of the Company, and all
such questions have been answered to the full satisfaction of the Purchaser and
its Advisers, if any.

(f) In evaluating the suitability of an investment in the Company, the Purchaser
has not relied upon any representation or information (oral or written) other
than as stated in this Subscription Agreement.

(g) The Purchaser is unaware of, is in no way relying on, and did not become
aware of the Offering of the Securities through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, internet “blogs,” bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Securities and is not subscribing for the Securities and did not
become aware of the Offering of the Securities through or as a result of any
seminar or meeting to which the Purchaser was invited by, or any solicitation of
a subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally.

(h) The Purchaser, together with its Advisers, if any, has such knowledge and
experience in financial, tax, and business matters, and, in particular,
investments in securities, so as to enable it to utilize the information made
available to it in connection with the Offering to evaluate the merits and risks
of an investment in the Securities and the Company and to make an informed
investment decision with respect thereto.

(i) The Purchaser is aware that Paulson Investment Company, LLC (the “Placement
Agent”), for the services it is providing in this Offering will receive, with
respect to subscriptions

 

4



--------------------------------------------------------------------------------

made in this Offering through the Placement Agent, (1) a cash compensation equal
to 13% of the gross proceeds received by the Company from such subscribers; and
(2) a warrant to purchase a number of shares equal to 10% of the Shares for such
subscription.

(j) Other than those commissions payable to the Placement Agent as described
herein, the Purchaser has taken no action that would give rise to any claim by
any person for brokerage commissions, finders’ fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby.

(k) The Purchaser acknowledges that Placement Agent has acted as a placement
agent for the Company in previous offerings of its debt and equity securities,
and Placement Agent and its registered representatives received, as compensation
for those offerings, warrants to purchase shares of the Company’s common stock,
which may give Placement Agent as incentive to sell the Securities to Purchaser.

(l) The Purchaser is aware that a Managing Partner in Placement Agent’s New
York, NY office, Robert J. Setteducati, entered into a final settlement with the
Massachusetts Securities Division in 2001 pursuant to which he agreed, among
other things, never to seek to register with the Massachusetts Securities
Division in any capacity. The settlement resolved allegations that
Mr. Setteducati failed to adequately supervise employees at a prior
broker-dealer.

(m) The Purchaser is not relying on the Placement Agent, the Company, or either
of their respective employees or agents with respect to the legal, tax, economic
and related considerations of an investment in the Securities, and the Purchaser
has relied on the advice of, or has consulted with, only its own Advisers.

(n) The Purchaser is acquiring the Securities (including, upon the exercise of
the Warrants, the Warrant Shares) solely for such Purchaser’s own account for
investment purposes only and not with a view to or intent of resale or
distribution thereof, in whole or in part. The Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of the Subscribed Shares, the Warrants, or the Warrant Shares, and the
Purchaser has no plans to enter into any such agreement or arrangement.

(o) The Purchaser must bear the substantial economic risks of the investment in
the Securities (including, upon the exercise of the Warrants, the Warrant
Shares) indefinitely because none of the Securities may be sold, hypothecated or
otherwise disposed of unless subsequently registered under the Securities Act
and the applicable securities laws of any state or other jurisdiction or an
exemption from such registration is available. Legends shall be placed on the
Securities to the effect that they have not been registered under the Securities
Act or the securities laws of any state or other jurisdiction and appropriate
notations thereof will be made in the Company’s stock books. Stop transfer
instructions will be placed with the transfer agent of the Securities. There
will not be any assurance that such securities will be freely transferable at
any time in the foreseeable future.

(p) The Purchaser has adequate means of providing for such Purchaser’s current
financial needs and foreseeable contingencies and has no need for liquidity from
its investment in the Securities for an indefinite period of time.

 

5



--------------------------------------------------------------------------------

(q) The Purchaser is aware that an investment in the Securities is high risk,
involving a number of very significant risks and has carefully read and
considered the matters set forth under the caption “Risk Factors” in the
Company’s filings with the SEC (including the documents incorporated by
reference therein) (the “SEC Filings”), and, in particular, acknowledges that
the Company has a limited operating history, significant operating losses since
inception, no revenues to date, limited assets, is engaged in a highly
competitive business, and will need additional capital which will result in
dilution to the Purchaser if he, she, or it is not able to participate in future
offerings.

(r) The Purchaser meets the requirements of at least one of the suitability
standards for an “accredited investor” as that term is defined in Regulation D
and as set forth on the Accredited Investor Certification contained herein.

(s) The Purchaser (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Subscription Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the
Securities, such entity is duly organized, validly existing and in good standing
under the laws of the state of its organization, the consummation of the
transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Securities, the execution and delivery of this Subscription
Agreement has been duly authorized by all necessary action, this Subscription
Agreement has been duly executed and delivered on behalf of such entity and is a
legal, valid and binding obligation of such entity; or (iii) if executing this
Subscription Agreement in a representative or fiduciary capacity, represents
that it has full power and authority to execute and deliver this Subscription
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound.

(t) The Purchaser and its Advisers, if any, have had the opportunity to obtain
any additional information, to the extent the Company has such information in
its possession or could acquire it without unreasonable effort or expense,
necessary to verify the accuracy of the information contained in the SEC Filings
and all documents received or reviewed in connection with the purchase of the
Securities and have had the opportunity to have representatives of the Company
provide them with such additional information regarding the terms and conditions
of this particular investment and the financial condition, results of
operations, business of the Company deemed relevant by the Purchaser or its
Advisers, if any, and all such requested

 

6



--------------------------------------------------------------------------------

information, to the extent the Company had such information in its possession or
could acquire it without unreasonable effort or expense, has been provided to
the full satisfaction of the Purchaser and its Advisers, if any.

(u) Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company is complete and accurate and may be relied
upon by the Company in determining the availability of an exemption from
registration under federal and state securities laws in connection with the
Offering and sale of the Securities. The Purchaser further represents and
warrants that it will notify and supply corrective information to the Company
immediately upon the occurrence of any change therein occurring prior to the
Company’s issuance of the Securities.

(v) The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities. The Purchaser is
knowledgeable about investment considerations in development-stage companies
with limited operating histories. The Purchaser has a sufficient net worth to
sustain a loss of its entire investment in the Company in the event such a loss
should occur. The Purchaser’s overall commitment to investments which are not
readily marketable is not excessive in view of the Purchaser’s net worth and
financial circumstances and the purchase of the Securities will not cause such
commitment to become excessive. The investment in the Securities is a suitable
one for the Purchaser.

(w) The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or its Advisers, if any,
consider material to its decision to make this investment.

(x) The Purchaser acknowledges that any estimates or forward-looking statements
or projections included in the SEC Filings (including the documents incorporated
by reference therein) were prepared by the Company in good faith but that the
attainment of any such projections, estimates or forward-looking statements
cannot be guaranteed by the Company and should not be relied upon.

(y) No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or its Advisers, if any, in connection
with the Offering which are in any way inconsistent with the information
contained in this Subscription Agreement.

(z) Within five (5) days after receipt of a request from the Company, the
Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company is subject.

(aa) THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. THE SECURITIES ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE

 

7



--------------------------------------------------------------------------------

SECURITIES HAVE NOT BEEN RECOMMENDED, APPROVED OR DISAPPROVED BY THE SECURITIES
AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE MEMORANDUM OR THIS
SUBSCRIPTION AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

(bb) In making an investment decision investors must rely on their own
examination of the Company and the terms of the Offering and sale of the
Securities, including the merits and risks involved. The Purchaser should be
aware that it will be required to bear the financial risks of this investment
for an indefinite period of time.

(cc) (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates.

(dd) The Purchaser should check the Office of Foreign Assets Control (“OFAC”)
website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists.

(ee) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser;
(2) any person controlling or controlled by the Purchaser; (3) if the Purchaser
is a privately-held entity, any person having a beneficial interest in the
Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs. Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph. The Purchaser agrees to promptly notify
the Company should the Purchaser become

 

 

1  These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs.

 

8



--------------------------------------------------------------------------------

aware of any change in the information set forth in these representations. The
Purchaser understands and acknowledges that, by law, the Company may be
obligated to “freeze the account” of the Purchaser, either by prohibiting
additional subscriptions from the Purchaser, declining any redemption requests
and/or segregating the assets in the account in compliance with governmental
regulations. The Purchaser further acknowledges that the Company may, by written
notice to the Purchaser, suspend the redemption rights, if any, of the Purchaser
if the Company reasonably deems it necessary to do so to comply with anti-money
laundering regulations applicable to the Company or any of the Company’s other
service providers. These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs.

(ff) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser;
(2) any person controlling or controlled by the Purchaser; (3) if the Purchaser
is a privately-held entity, any person having a beneficial interest in the
Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure,2 or any immediate family3 member or close associate4 of a senior foreign
political figure, as such terms are defined in the footnotes below.

(gg) If the Purchaser is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities;
(3) the Foreign Bank is subject to inspection by the banking authority that
licensed the Foreign Bank to conduct banking activities; and (4) the Foreign
Bank does not provide banking services to any other Foreign Bank that does not
have a physical presence in any country and that is not a regulated affiliate.

(hh) The Purchaser understands and agrees that in addition to the Company, the
Placement Agent will rely on the representations and warranties made by the
Purchaser in this Subscription Agreement, in determining, among other things,
fulfilling its obligations under Financial Industry Regulatory Authority
(“FINRA”) Rule 2111, with respect to an investment by the Purchaser in the
Securities.

8. Indemnification. The Purchaser agrees to indemnify and hold harmless the
Company, the Placement Agent, and each of their respective officers, directors,
employees, agents, control

 

2  A “senior foreign political figure” is defined as a current or former senior
official in the executive, legislative, administrative, military or judicial
branches of a foreign government (whether elected or not), a senior official of
a major foreign political party, or a senior executive of a foreign
government-owned corporation. In addition, a “senior foreign political figure”
includes any corporation, business or other entity that has been formed by, or
for the benefit of, a senior foreign political figure.

3  “Immediate family” of a senior foreign political figure typically includes
the figure’s parents, siblings, spouse, children and in-laws.

4  A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 

9



--------------------------------------------------------------------------------

persons and affiliates from and against all losses, liabilities, claims,
damages, costs, fees and expenses whatsoever (including, but not limited to, any
and all expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Purchaser of any covenant
or agreement made by the Purchaser herein or in any other document delivered in
connection with this Subscription Agreement.

9. Irrevocability; Binding Effect. The Purchaser hereby acknowledges and agrees
that the subscription hereunder is irrevocable by the Purchaser, except as
required by applicable laws; provided, however, that in the event the Closing to
which this Subscription Agreement relates and the issuance of the Subscribed
Shares has not occurred prior to the death of the Purchaser, then unless so
elected by Purchaser’s heirs, executors, administrators, successors, legal
representatives and permitted assigns, this Subscription Agreement not shall
survive the death or disability of the Purchaser and shall not be binding upon
the Purchaser and Purchaser’s heirs, executors, administrators, successors,
legal representatives, and permitted assigns. If the Purchaser is more than one
person, the obligations of the Purchaser hereunder shall be joint and several
and the agreements, representations, warranties, and acknowledgments herein
shall be deemed to be made by and be binding upon each such person and such
person’s heirs, executors, administrators, successors, legal representatives,
and permitted assigns.

10. Modification. This Subscription Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.

11. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or delivered against receipt to the party to whom it is to be
given (a) if to the Company, at the address set forth above, or (b) if to the
Purchaser, at the address set forth on the signature page hereof (or, in either
case, to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 11). Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof. If any notice is delivered
by fax or email to a party, it will be deemed to have been delivered on the date
the fax or email thereof is actually received, provided the original thereof is
sent by certified mail, in the manner set forth above, within twenty-four
(24) hours after the fax or email is sent.

12. Assignability. This Subscription Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Purchaser and
the transfer or assignment of the Subscribed Shares, the Warrants, or the
Warrant Shares shall be made only in accordance with all applicable laws. Any
purported transfer or assignment in violation of this Section 12 shall be null
and void; provided, however, that Purchaser’s heirs, executors, administrators,
successors, legal representatives and permitted assigns may elect to assume the
rights of the Purchaser hereunder, as set forth in Section 9 above.

 

10



--------------------------------------------------------------------------------

13. Applicable Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts to be wholly performed within said State.

14. Arbitration. The parties agree to submit all controversies to arbitration in
accordance with the provisions set forth below and understand that:

(a) Arbitration is final and binding on the parties.

(b) The parties are waiving their right to seek remedies in court, including the
right to a jury trial.

(c) Pre-arbitration discovery is generally more limited and different from court
proceedings.

(d) The arbitrator’s award is not required to include factual findings or legal
reasoning and any party’s right to appeal or to seek modification of rulings by
arbitrators is strictly limited.

(e) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry.

(f) All controversies which may arise between the parties concerning this
Subscription Agreement shall be determined by arbitration in Vancouver,
Washington. Judgment on any award of any such arbitration may be entered in any
court having jurisdiction of the person or persons against whom such award is
rendered. Any notice of such arbitration or for the confirmation of any award in
any arbitration shall be sufficient if given in accordance with the provisions
of this Agreement. The parties agree that the determination of the arbitrators
shall be binding and conclusive upon them.

15. Blue Sky Qualification. The purchase of Securities under this Subscription
Agreement is expressly conditioned upon the exemption from qualification of the
offer and sale of the Securities from applicable federal and state securities
laws. The Company shall not be required to qualify this transaction under the
securities laws of any jurisdiction and, should qualification be necessary, the
Company shall be released from any and all obligations to maintain its offer,
and may rescind any sale contracted, in the jurisdiction.

16. Use of Pronouns. All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

17. Confidentiality. The Purchaser acknowledges and agrees that any information
or data the Purchaser has acquired from or about the Company, not otherwise
properly in the public domain, was received in confidence. The Purchaser agrees
not to divulge, communicate or disclose, except as may be required by law or for
the performance of this Agreement, or use to the detriment of the Company or for
the benefit of any other person or persons, or misuse in any way, any
confidential information of the Company, including any scientific, technical,
trade or business secrets of the Company and any scientific, technical, trade or
business materials that are treated by the Company as confidential or
proprietary, including, but not limited to, ideas,

 

11



--------------------------------------------------------------------------------

discoveries, inventions, developments and improvements belonging to the Company
and confidential information obtained by or given to the Company about or
belonging to third parties.

18. Miscellaneous.

(a) This Subscription Agreement constitutes the entire agreement between the
Purchaser and the Company with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof. The terms and provisions of this
Subscription Agreement may be waived, or consent for the departure therefrom
granted, only by a written document executed by the party entitled to the
benefits of such terms or provisions.

(b) The representations and warranties of the Company and the Purchaser made in
this Subscription Agreement shall survive the execution and delivery hereof and
delivery of the Subscribed Shares and Warrant.

(c) Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Subscription Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.

(d) This Subscription Agreement may be executed in one or more counterparts each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.

(e) Each provision of this Subscription Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Subscription
Agreement.

(f) Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Subscription Agreement as set forth in the text.

(g) The Purchaser understands and acknowledges that there may be multiple
closings for this Offering.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12



--------------------------------------------------------------------------------

PRIVATE PLACEMENT OFFERING OF

CYTODYN INC.

SUBSCRIPTION INSTRUCTIONS

To subscribe for Securities in the private offering of CytoDyn Inc.:

 

1. Date and Fill in the number of Securities being purchased and Complete and
Sign one (1) copy of the Subscription Agreement.

 

2. Initial the Accredited Investor Certification page attached to the
Subscription Agreement.

 

3. Complete and return the Purchaser Questionnaire.

 

4. Fax or e-mail all forms to and then send all signed original documents to:

 

6. Please wire funds directly to the escrow account pursuant to the following
instructions (unless other arrangements have been made):

Bank Name:

Bank Address:

ABA Number:

A/C Name:

A/C Number:

FBO: Investor Name                                         
                           

Address                                                                  
                         



--------------------------------------------------------------------------------

CYTODYN INC.

SIGNATURE PAGE TO THE

SUBSCRIPTION AGREEMENT

Subscriber hereby elects to subscribe under the Subscription Agreement for a
total of

(1)                     Subscribed Shares with an aggregate purchase price of
$                    5 and

(2) Warrants exercisable for                         6 shares of Common Stock

(NOTE: to be completed by subscriber) and executes the Subscription Agreement.

Date (NOTE: To be completed by subscriber):                                 

 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 

 

     

 

Print Name(s)       Social Security Number(s)

 

     

 

Signature(s) of Subscriber(s)       Signature

 

     

 

Date       Address

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

 

     

 

Name of Partnership,       Federal Taxpayer Corporation, Limited      
Identification Number Liability Company or Trust       By:  

 

     

 

  Name:       State of Organization   Title:      

 

     

 

Date       Address CYTODYN INC.       By:  

 

        Authorized Officer      

 

 

5  To be equal to the product of (i) the number of Subscribed Shares; and
(ii) $1.00.

6  To be equal to the product of (i) the number of Subscribed Shares in Item
(1); and (ii) 0.25.



--------------------------------------------------------------------------------

CYTODYN INC.

ACCREDITED INVESTOR CERTIFICATION

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

 

Initial                     I have an individual net worth, or joint net worth
with my spouse, as of the date hereof in excess of $1 million. For purposes of
calculating net worth under this category, (i) the undersigned’s primary
residence shall not be included as an asset, (ii) indebtedness that is secured
by the undersigned’s primary residence, up to the estimated fair market value of
the primary residence at the time of the sale of securities, shall not be
included as a liability, (iii) to the extent that the indebtedness that is
secured by the primary residence is in excess of the fair market value of the
primary residence, the excess amount shall be included as a liability, and (iv)
if the amount of outstanding indebtedness that is secured by the primary
residence exceeds the amount outstanding 60 days prior to the execution of this
Subscription Agreement, other than as a result of the acquisition of the primary
residence, the amount of such excess shall be included as a liability. Initial
                    I have had an annual gross income for the past two years of
at least $200,000 (or $300,000 jointly with my spouse) and expect my income (or
joint income, as appropriate) to reach the same level in the current year.
Initial                     I am a director or executive officer of CytoDyn Inc.
For Non-Individual Investors (all Non-Individual Investors must INITIAL where
appropriate): Initial                     The investor certifies that it is a
partnership, corporation, limited liability company or business trust that is
100% owned by persons who meet at least one of the criteria for Individual
Investors set forth above. Initial                     The investor certifies
that it is a partnership, corporation, limited liability company or any
organization described in Section 501(c)(3) of the Internal Revenue Code,
Massachusetts or similar business trust that has total assets of at least $5
million and was not formed for the purpose of investing the Company. Initial
                    The investor certifies that it is an employee benefit plan
within the meaning of the Employee Retirement Income Security Act of 1974, whose
investment decision is made by a plan fiduciary (as defined in ERISA §3(21))
that is a bank, savings and loan association, insurance company or registered
investment adviser.

 

1



--------------------------------------------------------------------------------

Initial                     The investor certifies that it is an employee
benefit plan whose total assets exceed $5,000,000 as of the date of this
Agreement. Initial                     The undersigned certifies that it is a
self-directed employee benefit plan whose investment decisions are made solely
by persons who meet either of the criteria for Individual Investors. Initial
                    The investor certifies that it is a U.S. bank, U.S. savings
and loan association or other similar U.S. institution acting in its individual
or fiduciary capacity. Initial                     The undersigned certifies
that it is a broker-dealer registered pursuant to §15 of the Securities Exchange
Act of 1934. Initial                     The investor certifies that it is an
organization described in §501(c)(3) of the Internal Revenue Code with total
assets exceeding $5,000,000 and not formed for the specific purpose of investing
in the Company. Initial                     The investor certifies that it is a
trust with total assets of at least $5,000,000, not formed for the specific
purpose of investing in the Company, and whose purchase is directed by a person
with such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of the prospective investment.
Initial                     The investor certifies that it is a plan established
and maintained by a state or its political subdivisions, or any agency or
instrumentality thereof, for the benefit of its employees, and which has total
assets in excess of $5,000,000. Initial                     The investor
certifies that it is an insurance company as defined in §2(13) of the Securities
Act, or a registered investment company. Initial                     An
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act. Initial
                    A Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958. Initial                     A private business
development company as defined in Section 202(a)(22)of the Investment Advisers
Act of 1940.

 

2



--------------------------------------------------------------------------------

EXHIBIT “A”

Warrant Number                 

THE WARRANT REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES ISSUABLE UPON
EXERCISE THEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE THEREOF MAY
NOT BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) SUCH
TRANSACTION IS MADE PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND THE APPLICABLE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION OR (2) THE COMPANY IS PROVDED WITH AN OPINION OF COUNSEL,
SATISFACTORY TO THE COMPANY, STATING THAT SUCH TRANSACTION IS IN COMPLIANCE WITH
EXEMPTIONS FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE
LAWS. NO TRANSFER OF ANY INTEREST IN THIS WARRANT OR THE SECURITIES ISSUABLE
UPON EXERCISE THEREOF MAY BE EFFECTED WITHOUT FIRST SURRENDERING THIS WARRANT OR
SUCH SECURITIES, AS THE CASE MAY BE, TO THE COMPANY OR ITS TRANSFER AGENT, IF
ANY.

Warrant to Purchase

Shares of

Common Stock

As Herein Described

                    , 201    

WARRANT TO PURCHASE COMMON STOCK OF

CYTODYN INC.

This is to certify that, for value received,                         , or a
proper assignee (the “Holder”), is entitled to purchase up to
                    shares (“Warrant Shares”) of common stock, $.001 par value
per share (the “Common Stock”), of CytoDyn Inc., a Delaware corporation (the
“Company”), subject to the provisions of this Warrant Number         , from the
Company. This Warrant shall be exercisable at one dollar thirty-five cents
($1.35) per share (the “Exercise Price”). This Warrant also is subject to the
following terms and conditions:

1. Exercise and Payment; Exchange.

(a) This Warrant may be exercised in whole or in part at any time from and after
the date hereof (the “Commencement Date”) through 5:00 p.m., Pacific time, on
                    (the “Expiration Date”), at which time this Warrant shall
expire and become void, but if such date is a day on which federal or state
chartered banking institutions located in the State of Washington are authorized
to close, then on the next succeeding day which shall not

 

A-1



--------------------------------------------------------------------------------

be such a day. Exercise shall be by presentation and surrender to the Company,
or at the office of any transfer agent designated by the Company (the “Transfer
Agent”), of (i) this Warrant, (ii) the attached exercise form properly executed,
and (iii) a certified or official bank check for the Exercise Price for the
number of Warrant Shares specified in the exercise form. If this Warrant is
exercised in part only, the Company or the Transfer Agent shall, upon surrender
of the Warrant, execute and deliver a new Warrant evidencing the rights of the
Holder to purchase the remaining number of Warrant Shares purchasable hereunder.
Upon receipt by the Company of this Warrant, the properly executed exercise
form, and payment as aforesaid, the Holder shall be deemed to be the holder of
record of the Common Stock issuable upon such exercise, notwithstanding that the
stock transfer books of the Company shall then be closed or that certificates
representing such Warrant Shares shall not then be actually delivered to the
Holder.

(b) Conditions to Exercise or Exchange. The restrictions in Section 7 shall
apply, to the extent applicable by their terms, to any exercise or exchange of
this Warrant permitted by this Section 1.

2. Reservation of Shares. The Company shall, at all times until the expiration
of this Warrant, reserve for issuance and delivery upon exercise of this Warrant
the number of Warrant Shares which shall be required for issuance and delivery
upon exercise of this Warrant.

3. Fractional Interests. The Company shall not issue any fractional shares or
scrip representing fractional shares upon the exercise or exchange of this
Warrant. With respect to any fraction of a share resulting from the exercise or
exchange hereof, the Company shall pay to the Holder an amount in cash equal to
such fraction multiplied by the current fair market value per share of Common
Stock, determined as follows:

(a) If the Common Stock is listed on a national securities exchange or admitted
to unlisted trading privileges on such an exchange, the current fair market
value shall be the last reported sale price of the Common Stock on such exchange
on the last business day prior to the date of exercise of this Warrant or if no
such sale is made on such day, the mean of the closing bid and asked prices for
such day on such exchange;

(b) If the Common Stock is not so listed or admitted to unlisted trading
privileges on a national securities exchange, the current fair market value
shall be the mean of the last bid and asked prices reported on the last business
day prior to the date of the exercise of this Warrant by the OTC Markets Group,
Inc.; or

(c) If the Common Stock is not so listed or admitted to unlisted trading
privileges on a national securities exchange and bid and asked prices are not so
reported, the current fair market value shall be an amount, not less than book
value, determined in such reasonable manner as may be prescribed by the Company
in good faith.

4. No Rights as Shareholder. This Warrant shall not entitle the Holder to any
rights as a shareholder of the Company, either at law or in equity. The rights
of the Holder are limited to those expressed in this Warrant and are not
enforceable against the Company except to the extent set forth herein.

 

A-2



--------------------------------------------------------------------------------

5. Adjustments in Number and Exercise Price of Warrant Shares.

5.1 The number of shares of Common Stock for which this Warrant may be exercised
and the Exercise Price therefor shall be subject to adjustment as follows:

(a) If the Company is recapitalized through the subdivision or combination of
its outstanding shares of Common Stock into a larger or smaller number of
shares, the number of Warrant Shares shall be increased or reduced, as of the
record date for such recapitalization, in the same proportion as the increase or
decrease in the outstanding shares of Common Stock, and the Exercise Price shall
be adjusted so that the aggregate amount payable for the purchase of all of the
Warrant Shares issuable hereunder immediately after the record date for such
recapitalization shall equal the aggregate amount so payable immediately before
such record date.

(b) If the Company declares a dividend on Common Stock payable in Common Stock
or securities convertible into Common Stock, the number of shares of Common
Stock for which this Warrant may be exercised shall be increased as of the
record date for determining which holders of Common Stock shall be entitled to
receive such dividend, in proportion to the increase in the number of
outstanding shares (and shares of Common Stock issuable upon conversion of all
such securities convertible into Common Stock) of Common Stock as a result of
such dividend, and the Exercise Price shall be adjusted so that the aggregate
amount payable for the purchase of all the Warrant Shares issuable hereunder
immediately after the record date for such dividend shall equal the aggregate
amount so payable immediately before such record date.

(c) If the Company distributes to holders of its Common Stock, other than as
part of its dissolution or liquidation or the winding up of its affairs, any
evidence of indebtedness or any of its assets (other than cash, Common Stock or
securities convertible into Common Stock), the Company shall give written notice
to the Holder of any such distribution at least fifteen (15) days prior to the
proposed record date in order to permit the Holder to exercise this Warrant on
or before the record date. There shall be no adjustment in the number of shares
of Common Stock for which this Warrant may be exercised, or in the Exercise
Price, by virtue of any such distribution.

(d) If the Company offers rights or warrants to the holders of Common Stock
which entitle them to subscribe to or purchase additional Common Stock or
securities convertible into Common Stock, the Company shall give written notice
of any such proposed offering to the Holder at least fifteen (15) days prior to
the proposed record date in order to permit the Holder to exercise this Warrant
on or before such record date. There shall be no adjustment in the number of
shares of Common Stock for which this Warrant may be exercised, or in the
Exercise Price, by virtue of any such distribution.

(e) If the event, as a result of which an adjustment is made under paragraph
(a) or (b) above, does not occur, then any adjustments in the Exercise Price or
number of shares issuable that were made in accordance with such paragraph
(a) or (b) shall be adjusted to the Exercise Price and number of shares as were
in effect immediately prior to the record date for such event.

 

A-3



--------------------------------------------------------------------------------

5.2 In the event of any reorganization or reclassification of the outstanding
shares of Common Stock (other than a change in par value or from no par value to
par value, or from par value to no par value, or as a result of a subdivision or
combination) or in the event of any consolidation or merger of the Company with
another entity after which the Company is not the surviving entity, at any time
prior to the expiration of this Warrant, upon subsequent exercise of this
Warrant the Holder shall have the right to receive the same kind and number of
shares of common stock and other securities, cash or other property as would
have been distributed to the Holder upon such reorganization, reclassification,
consolidation or merger had the Holder exercised this Warrant immediately prior
to such reorganization, reclassification, consolidation or merger, appropriately
adjusted for any subsequent event described in this Section 5. The Holder shall
pay upon such exercise the Exercise Price that otherwise would have been payable
pursuant to the terms of this Warrant. If any such reorganization,
reclassification, consolidation or merger results in a cash distribution in
excess of the then applicable Exercise Price, the Holder may, at the Holder’s
option, exercise this Warrant without making payment of the Exercise Price, and
in such case the Company shall, upon distribution to the Holder, consider the
Exercise Price to have been paid in full, and in making settlement to the
Holder, shall deduct an amount equal to the Exercise Price from the amount
payable to the Holder. In the event of any such reorganization, merger or
consolidation, the corporation formed by such consolidation or merger or the
corporation which shall have acquired the assets of the Company shall execute
and deliver a supplement hereto to the foregoing effect, which supplement shall
also provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided in this Warrant.

5.3 If the Company shall, at any time before the expiration of this Warrant,
dissolve, liquidate or wind up its affairs, the Holder shall have the right to
receive upon exercise of this Warrant, in lieu of the shares of Common Stock of
the Company that the Holder otherwise would have been entitled to receive, the
same kind and amount of assets as would have been issued, distributed or paid to
the Holder upon any such dissolution, liquidation or winding up with respect to
such Common Stock receivable upon exercise of this Warrant on the date for
determining those entitled to receive any such distribution. If any such
dissolution, liquidation or winding up results in any cash distribution in
excess of the Exercise Price provided by this Warrant, the Holder may, at the
Holder’s option, exercise this Warrant without making payment of the Exercise
Price and, in such case, the Company shall, upon distribution to the Holder,
consider the Exercise Price to have been paid in full and, in making settlement
to the Holder, shall deduct an amount equal to the Exercise Price from the
amount payable to the Holder.

6. Notices to Holder. So long as this Warrant shall be outstanding (a) if the
Company shall pay any dividends or make any distribution upon the Common Stock
otherwise than in cash or (b) if the Company shall offer generally to the
holders of Common Stock the right to subscribe to or purchase any shares of any
class of Common Stock or securities convertible into Common Stock or any similar
rights or (c) if there shall be any capital reorganization of the Company in
which the Company is not the surviving entity, recapitalization of the capital
stock of the Company, consolidation or merger of the Company with or into
another corporation, sale, lease or other transfer of all or substantially all
of the property and assets of the Company, or voluntary or involuntary
dissolution, liquidation or winding up of the Company, then in such event, the
Company shall cause to be mailed to the

 

A-4



--------------------------------------------------------------------------------

Holder, at least thirty (30) days prior to the relevant date described below (or
such shorter period as is reasonably possible if thirty (30) days is not
reasonably possible), a notice containing a description of the proposed action
and stating the date or expected date on which a record of the Company’s
shareholders is to be taken for the purpose of any such dividend, distribution
of rights, or such reclassification, reorganization, consolidation, merger,
conveyance, lease or transfer, dissolution, liquidation or winding up is to take
place and the date or expected date, if any is to be fixed, as of which the
holders of Common Stock of record shall be entitled to exchange their shares of
Common Stock for securities or other property deliverable upon such event.

7. Transfer, Exercise, Exchange, Assignment or Loss of Warrant, Warrant Shares
or Other Securities.

7.1 This Warrant may be transferred, exercised, exchanged or assigned
(“transferred”), in whole or in part, subject to the following restrictions.
This Warrant and the Warrant Shares or any other securities (“Other Securities”)
received upon exercise of this Warrant shall be subject to restrictions on
transferability until registered under the Securities Act of 1933, as amended
(the “Securities Act”), unless an exemption from registration is available.
Until this Warrant and the Warrant Shares or Other Securities are so registered,
this Warrant and any certificate for Warrant Shares or Other Securities issued
or issuable upon exercise of this Warrant shall contain a legend on the face
thereof, in form and substance satisfactory to counsel for the Company, stating
that this Warrant the Warrant Shares or Other Securities may not be sold,
transferred or otherwise disposed of unless, in the opinion of counsel
satisfactory to the Company, which may be counsel to the Company, that this
Warrant, the Warrant Shares or Other Securities may be transferred without such
registration. This Warrant and the Warrant Shares or Other Securities may also
be subject to restrictions on transferability under applicable state securities
or blue sky laws. Until this Warrant and the Warrant Shares or Other Securities
are registered under the Securities Act, the Holder shall reimburse the Company
for its expenses, including attorneys’ fees, incurred in connection with any
transfer or assignment, in whole or in part, of this Warrant or any Warrant
Shares or Other Securities.

7.2 Until this Warrant, the Warrant Shares or other Securities are registered
under the Securities Act, the Company may require, as a condition of transfer of
this Warrant, the Warrant Shares, or Other Securities, that the transferee (who
may be the Holder in the case of an exercise or exchange) represent that the
securities being transferred are being acquired for investment purposes and for
the transferee’s own account and not with a view to or for sale in connection
with any distribution of the security.

7.3 Any transfer permitted hereunder shall be made by surrender of this Warrant
to the Company or to the Transfer Agent at its offices with a duly executed
request to transfer the Warrant, which shall provide adequate information to
effect such transfer and shall be accompanied by funds sufficient to pay any
transfer taxes applicable. Upon satisfaction of all transfer conditions, the
Company or Transfer Agent shall, without charge, execute and deliver a new
Warrant in the name of the transferee named in such transfer request, and this
Warrant promptly shall be cancelled.

 

A-5



--------------------------------------------------------------------------------

7.4 Upon receipt by the Company of evidence satisfactory to it of loss, theft,
destruction or mutilation of this Warrant and, in the case of loss, theft or
destruction, of reasonable satisfactory indemnification, or, in the case of
mutilation, upon surrender of this Warrant, the Company will execute and
deliver, or instruct the Transfer Agent to execute and deliver, a new Warrant of
like tenor and date, any such lost, stolen or destroyed Warrant thereupon shall
become void.

8. Representations and Warranties of the Holder. The Holder hereby represents
and warrants to the Company with respect to the issuance of the Warrant as
follows:

8.1 Experience. The Holder has substantial experience in evaluating and
investing in securities in companies similar to the Company so that such Holder
is capable of evaluating the merits and risks of such Holder’s investment in the
Company and has the capacity to protect such Holder’s own interests.

8.2 Investment. The Holder is acquiring this Warrant (and the Warrant Shares
issuable upon exercise of this Warrant) for investment for such Holder’s own
account, not as a nominee or agent, and not with the view to, or for resale in
connection with, any distribution thereof. The Holder understands that this
Warrant (and the Warrant Shares issuable upon exercise of the Warrant) have not
been, and will not be, registered under the Securities Act by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of such Holder’s representations as expressed herein.

8.3 Held Indefinitely. The Holder acknowledges that this Warrant (and the
Warrant Shares issuable upon exercise of this Warrant) must be held indefinitely
unless subsequently registered under the Securities Act or an exemption from
such registration is available.

8.4 Accredited Holder. The Holder is an “accredited investor” within the meaning
of Rule 501 of Regulation D under the Securities Act.

8.5 Legends. The Holder understands and acknowledges that the certificate(s)
evidencing the securities issued by the Company will be imprinted with a
restrictive legend as referenced in Section 7.1 above.

8.6 Access to Data. The Holder has had an opportunity to discuss the Company’s
business, management, and financial affairs with the Company’s management and
the opportunity to review the Company’s facilities and business plans. The
Holder has also had an opportunity to ask questions of officers of the Company,
which questions were answered to its satisfaction.

8.7 Authorization. This Warrant and the agreements contemplated hereby, when
executed and delivered by the Holder, will constitute a valid and legally
binding obligation of the Holder, enforceable in accordance with their
respective terms.

8.8 Brokers or Finders. The Company has not incurred, and will not incur,
directly or indirectly, as a result of any action taken by such Holder, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Warrant or any transaction contemplated hereby.

 

A-6



--------------------------------------------------------------------------------

9. Notices. All notices, requests, demands or other communications hereunder
shall be in writing and shall be deemed to have been duly given, if delivered in
person or mailed, certified, return-receipt requested, postage prepaid to the
address previously provided to the other party, or sent by fax or email (to the
extent stated below). Either party hereto may from time to time, by written
notice to the other party, designate a different address. If any notice or other
document is sent by certified or registered mail, return receipt requested,
postage prepaid, properly addressed as aforementioned, the same shall be deemed
delivered seventy-two (72) hours after mailing thereof. If any notice is sent by
fax or email, it will be deemed to have been delivered on the date the fax or
email thereof is actually received, provided the original thereof is sent by
certified mail, in the manner set forth above, within twenty-four (24) hours
after the fax or email is sent.

10. Amendment. Any provision of this Warrant may be amended or the observance
thereof may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the mutual written consent of the
Company and the Holder.

11. Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of New York.

[Signature page follows.]

 

A-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Holder have executed this Warrant on the
respective dates set forth below.

 

    HOLDER Date:                         

 

    Name:     Title:     CYTODYN INC. Date:                          By:  

 

    Name:     Title:

 

A-8



--------------------------------------------------------------------------------

FORM OF EXERCISE

To be executed upon exercise of Warrant

(please print)

The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Number             certificate, to                      shares of
common stock, $.001 par value per share (“Common Stock”) of CytoDyn Inc. (the
“Company”) and herewith tenders payment for such shares of Common Stock to the
order of the Company the amount of $1.35 per share in accordance with the terms
hereof. The undersigned requests that a certificate for such shares of Common
Stock be registered in the name of                             whose address is
                                                     . If said number of shares
of Common Stock is less than all of the shares of Common Stock purchasable
hereunder, the undersigned requests that a new Warrant Certificate representing
the remaining balance of the shares of Common Stock be registered in the name of
                            , whose address is                             , and
that such Warrant Certificate be delivered to                        , whose
address is                                 .

Representations of the undersigned.

 

  a) The undersigned acknowledges that the undersigned has received, read and
understood the Warrant and agrees to abide by and be bound by its terms and
conditions.

 

  b) (i) The undersigned has such knowledge and experience in business and
financial matters that the undersigned is capable of evaluating the Company and
the proposed activities thereof, and the risks and merits of this prospective
investment.

¨  YES    ¨  NO

(ii) If “No”, the undersigned is represented by a “purchaser representative,” as
that term is defined in Regulation D under the Securities Act of 1933, as
amended (the “Securities Act”).

¨  YES    ¨   NO

 

  c) (i) The undersigned is an “accredited investor,” as that term is defined in
the Securities Act.

¨  YES    ¨   NO

(ii) If “Yes,” the undersigned comes within the following category of that
definition (check one and complete the blanks as applicable):

 

  ¨

1. The undersigned is a natural person whose present net worth (or whose joint
net worth with his or her spouse), excluding the value of the undersigned’s
primary residence, exceeds $1,000,000. For purposes of calculating the
undersigned’s present net worth, the undersigned has

 

A-9



--------------------------------------------------------------------------------

  included the following as liabilities: (i) any indebtedness that is secured by
the undersigned’s primary residence in excess of the estimated fair market value
of the undersigned’s primary residence at the time of the sale of the shares,
and (ii) any incremental debt secured by the undersigned’s primary residence
that was incurred in the 60 days before the sale of the shares, other than as a
result of the acquisition of the undersigned’s primary residence

 

  ¨ 2.The undersigned is a natural person who had individual income in excess of
$200,000 in each of the last two years or joint income with the undersigned’s
spouse in excess of $300,000 during such two years, and the undersigned
reasonably expects to have the same income level in the current year.

 

  ¨ 3.The undersigned is an officer or director of the Company.

 

  ¨ 4.The undersigned is a corporation or partnership not formed for the
specific purpose of acquiring the securities offered, with total assets in
excess of $5,000,000.

 

  ¨ 5.The undersigned is a trust with total assets in excess of $5,000,000 whose
purchase is directed by a person with such knowledge and experience in financial
and business matters that such person is capable of evaluating the merits and
risks of the prospective investment.

 

  ¨ 6.The undersigned is an entity, all of whose equity owners are accredited
investors under paragraphs 1, 2, 3, 4 or 5, above.

 

  d) The undersigned understands that the shares purchased hereunder have not
been registered under the Securities Act, in reliance upon the exemption from
the registration requirements under the Securities Act pursuant to
Section 4(a)(2) of the Securities Act and Rule 506 promulgated thereunder; and,
therefore, that the undersigned must bear the economic risk of the investment
for an indefinite period of time since the securities cannot be sold,
transferred or assigned to any person or entity without compliance with the
provisions of the Securities Act.

 

Submitted by:     Accepted by CytoDyn Inc.:

By:  

 

    By:  

 

Date:  

 

    Date:  

 

SS/Tax ID:  

 

    Tax ID:  

 

Telephone:  

 

     

Email:  

 

     

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant Certificate.)

 

A-10



--------------------------------------------------------------------------------

EXHIBIT “B”

SELLING STOCKHOLDER

NOTICE AND QUESTIONNAIRE

The undersigned is the beneficial owner of certain Securities of CytoDyn Inc., a
Delaware corporation (the “Company”), issued in accordance with the terms of the
Subscription Agreement (the “Subscription Agreement”) to which the form of this
Notice and Questionnaire was originally annexed.

The undersigned understands that the Company has filed or intends to file with
the Securities and Exchange Commission (the “Commission”) a registration
statement (the “Registration Statement”) to register, under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), the resale of the
Subscribed Shares and/or the Warrant Shares (collectively, the “Registrable
Securities”) beneficially owned by the undersigned.

All capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Subscription Agreement. A copy of the Subscription
Agreement is available from the Company upon written request at the following
address:

CytoDyn Inc.

1111 Main Street, Suite 660

Vancouver, Washington 98660.

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and related
prospectus.

The undersigned beneficial owner of Registrable Securities (the “Selling
Stockholder”) hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

B-1



--------------------------------------------------------------------------------

SELLING STOCKHOLDER QUESTIONNAIRE

 

1. Name.

Full Legal Name of Selling Stockholder:

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):

 

2. Address for Notices to Selling Stockholder:

Telephone:

Fax:

Contact Person:

 

3. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

Yes  ¨    No  ¨

 

  (b) If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

Yes  ¨    No   ¨

Note: If “no” to Section 3(b), the Commission’s staff has indicated that you
should he identified as an underwriter in the Registration Statement.

 

B-2



--------------------------------------------------------------------------------

  (c) Are you an affiliate of broker-dealer?

Yes  ¨    No   ¨

 

  (d) If “yes” to Section 3(c), do you certify that you purchased the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

Yes  ¨    No   ¨

Note: If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Subscription Agreement.

Type and amount of other securities beneficially owned by the Selling
Stockholder:

 

5. Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equityholders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

 

B-3



--------------------------------------------------------------------------------

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and related prospectus
and any amendments or supplements thereto.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Date:  

 

    Beneficial Owner:  

 

 

By:  

 

  Name:   Title:

 

B-4